 120DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By refusing to recognize and by failing and refusing on and at all times sinceSeptember22, 1961,to bargaincollectively with UnitedPackinghouse,Food & Al-liedWorkers, AFL-CIO,Local 398, asthe exclusiverepresentativeof the employeesin the aforesaidunit, theRespondent has engaged in and is engaging in unfair laborpractices within the meaining of Section 8(a) (5) and(1) of the Act.7.By interfering with, restraining,and coercing its employees in the exercise ofthe rightsguaranteed to them in Section 7of the Act,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.8.The aforesaid unfair labor practices are unfair labor practices affecting com-mercewithinthe meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Murray Golub,Selwyn Golub, and Albert Golub d/b/a GolubBros. ConcessionsandDeborah Lapp, Louis Lapp, SanfordLapp.Cases Nos. 2-CA-8534, 2-CA-8541, and 2-CA-8542.De-cember13, 1962DECISION AND ORDEROn August 24, 1962, Trial Examiner David London issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He further found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport with supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report and the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following additionsand modifications:We agree with the Trial Examiner that the Respondent violatedSection 8(a) (1) of the Act by discharging Deborah Lapp, a super-visor, because of her husband Louis Lapp's union activities, and thatLouis Lapp was denied employment in violation of Section 8(a) (3)1 The Respondent has requested oral argument.This request is hereby denied becausethe record,the exceptions,and the briefs adequately present the issues and the positionsof the parties.140 NLRB No. 16. GOLT B BROS. CONCESSIONS121and (1). In so holding, we rely not only upon the facts set forthin the Intermediate Report but also upon the following : The recordshows that on March 18 and 19, Deborah Lapp had conversations withthe Respondent by telephone and in person.During these conversa-tions the Respondent told here that ". . . none of the chargemenwill be touched except anyone that has anything to do with LouisLapp.And anyone in the Lapp family cannot work for us any-more ...." The record also shows that on March 15 or 16charge-man William Lamm was told by Albert Golub that because of hisassociation with the union, "Mr. Louis Lapp is going to be notifiedthat he is no longer with us and anyone associated with him wouldalso be let go."Contrary to the Trial Examiner, we believe that the above state-ments madetoDeborah Lapp and Lamm establish that SanfordLapp, too, was refused reemployment in violation of Section 8(a) (3)and (1).As Sanford was "a member of the Lapp family"it is clearthat he lost his employment because of Louis Lapp's membership inand activities in behalf of the Union.While, as the Trial Examinerfound, Sanford had not by March 19 personally applied to Respondentfor employment, it is obvious, in the light of the abovestatements,that any application by him would have been futile. ConsideringDeborah's practice of employing Sanford, it is apparent that by un-lawfully terminating the employment of Deborahand Louis as ofthe date the new production opened at the Shubert Theater, Re-spondent at the same time also discriminated against Sanford.Ac-cordingly, we shall order Sanford Lapp to be reinstated with backpayand interest from the date he would have been reemployed, absentthe discrimination against him.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Murray Golub,Selwyn Golub, and Albert Golub d/b/a Golub Bros. Concessions,their officers, agents, successors, and assigns, shall :1.Cease and desist from:(a) Interfering with, restraining, or coercing its rank-and-file em-ployees in the exercise of their rights guaranteed in Section 7 of theAct by discharging any supervisor because the spouse, or any otherrelative of such supervisor employed by them, is a union supporter oradherent, or is engaged in any activities in its behalf, or by engaging inany like or related conduct.(b)Discriminating against employees in regard to their hire ortenure of employment, or any term or condition of employment, be-cause of their or any relative's membership in, or activities in behalf of, 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDany labor organization, except to the extent permitted by Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which it is found will ef-fectuate the policies of the Act :(a)Offer to Deborah Lapp, Louis Lapp, and Sanford Lapp im-mediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of earnings they mayhave suffered by reason of their discharge all in the manner set forthin the section of the Intermediate Report entitled "The Remedy," 2as modified by this Decision and Order.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of lost earnings dueunder the terms of this Order.(c)Post at its office and at the Shubert Theater, New York, NewYork, copies of the attached notice marked "Appendix." I Copies ofsaid notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by a representative of Respond-ent, be posted by it immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken to insure thatsuch notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Decision and Order, whatsteps have been taken to comply herewith.2The amount of backpay due shall include an allowance for interest at the rate of6 percent per annum to be computed in the manner set forth in IsisPlumbing&HeatingCo, 138 NLRB 716.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT interfere with, restrain, or coerce our nonsupervi-sory employees in the exercise of rights guaranteed by the Act, bydischarging any supervisor because the spouse, or other relative GOLUB BROS. CONCESSIONS123employed by us as a nonsupervisor, is engaged in union activities,or by engaging in any like or related conduct.WE WILL NOT discourage membership in, or activities on behalfof,Home Office Employees Union, Local 11-63, International Al-liance of Theatrical Stage Employees and Motion Picture Ma-chine Operators of the United States and Canada, AFL-CIO, orany other labor organization of our employees, by discriminatingin regard to the hire or tenure of their employment or any term orcondition of their employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany and all of such activities.WE WILL offer to Deborah Lapp, Louis Lapp, and Sanford Lappimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and make them whole for any loss of earn-ings they may have suffered as a result of our discriminationagainst them.MURRAY GOLUB, SELWYN GOLL'B, AND ALBERT GOLUBD/B/A GOLL'II BROS. CONCESSIONS,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyserving in the Armed Forces of the United States of their right to fullreinstatement upon application in accordance with the Selective Serv-ice Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York 2, New York, Telephone No.Plaza 1-5500, if they have any question concerning this notice or com-pliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed on March 28,1962, by Deborah Lapp,and by Louis Lapp andSanford Lapp on April 2, 1962,the General Counsel of the Board, acting throughthe Regional Director for the Second Region,consolidated said cases and, on May 21,1962, issued his consolidated complaint against Murray Golub, Selwyn Golub, andAlbert Golub d/b/a Golub Bros.Concessions, hereinafter referred to as Respond- 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDents, charging them with violations of Section8(a)(1) and(3) of the NationalLabor Relations Act, as amended, hereinafter referred to as the Act.In substance, the complaint alleges that on or about March 14, 1962, Respondentsdischarged their supervisor, Deborah Lapp, and their employee Sanford Lapp, andrefused to employ Louis Lapp, all because Lows Lapp was a member and engagedin activities on behalf of Home Office Employees Union, Local H-63, InternationalAlliance of Theatrical Stage Employees and Motion Picture Machine Operatorsof the United States and Canada, AFL-CIO, hereinafter referredto asLocal H-63.By their answer, Respondents admitted that Louis Lapp had engaged in activitieson behalf of Local H-63 and that they knew that he wasso engaged,but deniedthe commission of any unfair labor practice with respect to any of the three Charg-ing Parties herein.The answer further pleaded that because Deborah Lapp wasa supervisor within the meaning of the Act, the Board was without jurisdiction togrant any relief pertaining to her loss of employment which, though admitted, wasalleged by them to have been brought about because Respondents wereno longersatisfied with her services.Pursuant to due notice, a hearing was held before Trial Examiner David LondonatNew York, New York, between June 25 and 27, 1962. The General Counseland Respondents were represented by counsel at that hearing and were afforded fullopportunity to be heard, to introduce relevant and competent evidence,to presentoral argument,and to file briefs.Since the close of the hearing, briefs have beenreceived from the General Counseland Respondentsand have been duly considered.Upon consideration of the entire record, the briefs of the parties, and upon myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THEBUSINESS OF RESPONDENTSAt all times material herein, Respondents were, and are, a copartnership composedof Murray Golub, Selwyn Golub, and Albert Golub, doing business under the tradename and style of Golub Bros. Concessions.At all times relevant herein, Respond-ents have maintained their principal office and place of business at 252 West 46thStreet in the city of New York, New York, and various other places of business inthe States of New York, Pennsylvania, and Massachusetts, where they are, andhave been at all times material herein, continuously engaged in providing check-room, candy, refreshment, and related services in theaters and other places of enter-tainment.During the year 1961, which period is representative of their annualoperations generally, Respondents in the course and conduct of their operations,derived gross revenues from sales in excess of $500,000.During the same period,Respondents, in the course and conduct of their business, purchased and caused to betransported and delivered to their New York, Pennsylvania, and Massachusetts placesof business, orange drinks, candies, chewing gum, and other goods and materialsvalued in excess of $50,000, of which goods and materials valued in excess of $50,000were transported and delivered to their places of business in interstate commercedirectly from States of the United States other than the State in which they arelocated.Respondents are, and have been at all times material herein, employersengaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDHome Office Employees Union, Local H-63, International Alliance of TheatricalStage Employees and Motion Picture Machine Operators of the United States andCanada, AFL-CTO, is, and has been at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAs indicated above, Respondents are engaged as concessionaires in approximately20 so-called "legitimate" theaters in New York City under lease or license fromthe theater owners.The acquired concession consists of the right to sell softdrinks, candies, cigarettes and, for a fee, to check the coats of patrons who attendthe theatrical presentations at these theaters.To operate the concession at eachtheater, Respondents engage the services of a chargem^an, or chargewoman, who ismade responsible for the efficient and successful operation of the concession at thattheater.The chargeman or woman engages such additional employees, calledhelpers, as he or she deems necessary.As compensation for his or her services, the chargeman or woman retains all ofthe checking fee for each garment checked except 10 cents which is paid to Respond- GOLUB BROS.CONCESSIONS125ents.For refreshments, candies, and cigarettes sold in the theater, he or she retainsa specified commission and accounts for the balance to Respondents.Out of themoneys retained, the chargeman or woman pays the wages of the helpers employedat that theater.When Respondents acquired the concession at the Shubert Theater in New YorkCity in January 1960, Deborah Lapp, who had during the previous 6 years beenthe chargewoman at the theater for the preceding concessionaire, was continued inthat capacity by Respondents.She in turn, continued the employment of her hus-band, Louis Lapp, and her son, Sanford Lapp, as helpers.At the time Respondents took over the concession at the Shubert, they wereparties to an agreement with Bookmen & Chargemen Salesmen's Union, Local1115-D, R.C.I.A., AFL-CIO, hereinafter referred to as Local 1115-D.By thatagreement, Respondents recognized and bargained with that local as the collective-bargaining agent for all of their "supervisory help" in any concession then, or there-after to be, operated by Respondents in the New York area during the life of thatagreement.Deborah Lapp and Louis Lapp were members of Local 1115-D. Theparties stipulated, however, "that on June 30, 1961, Local 1115-D . . . lost its charterand affiliation with the International, and notice was sent to all charge people thatthe Union was no longer functioning."Helpers and other employees of Respond-ents were represented by Amusement Clerks and Concessionaires' Employees Union,Local 1115-C, R C.I.A., AFL-CIO, hereinafter called Local 1115-C.On September 1, 1961, Local H-63 filed a petition with the Board, Case No.2-RC-1 1565 (not published in NLRB volumes), seeking to be certified as collective-bargaining representative for chargemen and chargewomen as well as Respondents'other employees in the New York area. Local 1115-C intervened in that proceed-ing, and, as did Respondents, sought,interalia,to exclude chargemen and charge-women from the unit on the ground that they were supervisors within the meaningof the Act.Protracted hearings extending over a period of 9 days were held in thatrepresenta-tion proceeding between September 26 and November 27, 1961, and in which LocalH-63 sought to include chargemen and women within the unit. Louis Lapp,theonly nonsupervisory employee who did so,testified in that proceeding on November 6,1961, as a witness on behalf of Local H-63 and his testimony is spread over 144pages of the transcript of testimony in that proceeding.On January 10, 1962, the Board's Regional Director for the Second Region issuedhisDecision and Direction of Election in the above-entitled proceedingsustainingthe position of Respondents that "chargemen and women who generally work witha helper or helpers are . . . supervisors within the meaning of the Act." The estab-lished unit was, therefore, limited to helpers and other employees, and supervisorswere excluded therefrom.At an election conducted among Respondents' employees in the appropriate uniton February 9, 1962, 28 votes were cast for Local 1115-C and 23 for Local H-63.On February 16, 1962, Local H-63, filed timely objections to that election.OnMarch 8, 1962, the Board's Regional Director overruled those objections andcertifiedLocal 1115-C as the duly designated collective-bargaining representativeof the employees in the unit briefly described immediately above.'Though Deborah Lapp was employed by Respondents as a chargewoman at theShubert since January 1960, that employment was not continuous.Whenever thecurrent production closed at that theater, she was required to surrender the keysto the checkroom or fixtures containing Respondents' candies, drinks, etc.Whenthe following production opened, the keys were again delivered to her.From theoutset of their operations, Respondents took the position that once a productionclosed and there was an intervening period in which the theater was dark, theirrelationship with the chargemen or women was terminated and that there was noobligation to rehire them when the next production opened.This position waschallenged and denied by Local 1115-D, the Union then representing the charge-men and women.On or about November 18, 1961, after such an intervening dark theater fromOctober 17, 1961, and the opening of "The Gay Life" at the Shubert, Mrs. Lappwent to the office of Respondents to get the keys above described.On thatoccasion, Selwyn Golub, hereafter referred to as Selwyn, told her she "could notget the keys unless [shel promised to keep Louis Lapp out of the theater" and,if she failed to do so, she would be discharged. She was further told that Re-'The facts pertaining to the representation proceeding to which reference is madeabove and below, have, at the request of the parties, been officially noted by me from theBoard's official files and transcript of testimony in Case No.2-RC-11565. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents were imposing this condition because her husband was causing Respondents`a lot of trouble with the Unions, . . [causing them] a lot of expenses, all be-cause [her husband] has brought them into the picture with this other union."She agreed to comply with the condition imposed upon her and was thereupon giventhe keys which she requested.The findings in the preceding paragraph are based on the testimony of DeborahLapp which I credit.The conversations detailed therein took place in the pres-ence of all three Respondents and Eli Grossman, their general manager.Albertand Selwyn Golub and Grossman denied that any such conversation took place.Murray Golub did not testify.My credibility resolutions on this, and all othertestimonial conflicts herein, are based on my observation of the demeanor of thewitnesses involved as they testified, and on consideration of the entire record herein.Mrs. Lapp, while a woman of high emotional nature, impressed me most favora-bly as being trustworthy with respect to her testimony.Respondents, both by theiranswer and their testimony, admitted that they had knowledge of Louis Lapp'sactivity in behalf of Local H-63, as indeed they must have had, at least since hetestified in behalf of that local in the representation proceeding about a week earlier,on November 6, 1961.2Nor is it unlikely, in view of the fact that Respondentswere then on friendly relationship with Local 1115-C, that they looked with dis-favor upon being drawn into a protracted and expensive representation proceed-ing 3 brought by Local H-63 and in which Lapp took an active part."The Gay Life" closed in February 1962, and Mrs. Lapp went to Florida whereshe remained until March 17.On or about March 14, she instructed her son,Sanford, to call Respondents for the keys to the Shubert concession stand so asto prepare for the production which was to open at that theater a few days later.Sanford testified that on March 14 he called Albert Golub, hereinafter referredto as Albert, but was told that Respondents were "not giving the keys to [his]mother because of the union activities" of his father.Mrs. Lapp testified she calledAlbert upon her return to New York and was told she was not getting the keysbecause her husband had caused him "enough trouble."When she reminded himthat she had "lived up to [her] bargain" and had not allowed him into the theater,he admitted that she was right but added: "He still went around to all the theatersand he still told the men that he wants them to vote for H-63, and he wentaround seeing what time the election notice was posted." 4On the following day, she went to the office of Respondents where her conversa-tion with Albert of the previous day was "rehashed" in the presence of all threeRespondents. She asked if they considered her a loyal employee and they all agreedshe was and added that "the only reason that [she] was discharged was becauseof Lou Lapp's union activity."Neither Deborah Lapp, Louis Lapp, nor Sanford Lapp, ever regained employ-ment with Respondents.Deborah Lapp's position as chargewoman at the Shubertwas taken over on or about March 20, 1962, by Anita Feingold, the wife of BenFeingold, Respondents' general manager.On or about March 24, 1962, after anew play had already opened at that theater, Sanford Lapp applied to Mrs. Fein-gold for employment but was told that she already had her full complement ofemployees.William Lamm, employed by Respondents as a chargeman at the Booth Theaterin New York at the time of the hearing herein, testified, and I credit his testimony,that at a late evening meeting on or about March 16, 1962, in the office of Re-spondents and attended by Albert, Selwyn, and three chargemen, Albert told them"that things that had happened in the past with regards to the Union was waterunder the bridge"; 5 that they had already notified Deborah Lapp, and would notifyLouis Lapp, that their employment was being terminated "because of Louis Lapp's2Mrs. Lapp testified he became active in Local H-63 in the summer of 19618Respondents' attorneys were in attendance during each of the 9 days during whichhearings were held in that proceeding.`The Supplemental Decision on Objections and Certification of Representation in CaseNo. 2-RC-11565 establishes that one of the objections filed by LocalH-63 read asfollows: "That the employer posted the National Labor Relations Board notice of elec-tion less than twenty four hours before the date of the election, thereby causing 14 em-ployees named on the eligibility list to fail to appear at the polls."5 Selwyn testified that shortly before or during this meeting, he was asked by severalchargemen whether it was true that there was "going to be firing of chargemen [and]that Deborah Lapp was not going back to the Shubert Theater " He further testified thathis "answer was that Deborah Lapp was not going back to the Shubert Theatre," but thatbothhe andAlbert assured the other chargemen "thattheirjobs were secure " GOLUB BROS. CONCESSIONS127associationwith the Union," but that themen in attendance at the meeting didnot "have to worry about a thing."Concluding FindingsAs indicated earlier, the complaint alleges that Deborah Lapp and Sanford Lappwere discharged on or about March 14, 1962, and thereafter refused employment,and that Louis Lapp has since the above date been denied employment, all be-cause Louis Lapp was a member and engaged in activities on behalf of Local H-63and engaged in other concerted activity for the purpose of mutual aid andprotection.Respondents, by their answer, pleaded that because Deborah Lapp wasa supervisor within the meaning of the Act, "the Board does not have jurisdictionover the alleged acts" pertaining to her discharge, but that in any event, her failureto regain employment in March 1962 was because Respondents "had not beensatisfied with her services in the past."There is no merit to the first defense aforementioned invoking blanket im-munity under the Act for the discharge of supervisory employees. It is now wellestablished that while an employer may demand the complete loyalty of his su-pervisors and may discharge those who participate in union activity, the Act doesnot permit him to use this loyalty as a device for infringing upon the rights ofrank-and-file employees.N.L.R.B. v. Talladega Cotton Factory, Inc.,213 F. 2d 208(C.A.5); Jackson Tile Manufacturing Company,122 NLRB 764, 767, enfd. 272 F.2d 181 (C.A. 5).A restraint on the exercise of employee rights is readily ap-parent where, as it is here claimed, the supervisor is discharged because she isthewife of an employee who has engaged in union or other protected activities.Brookside Industries, Inc.,135 NLRB 16. Under these circumstances, the rank-and-file employees of Respondents can "reasonably .fear that the employerwould take similar action against them if they continued to support the Union."Jackson Tile Manufacturing Co., supra.Turning now to the reasonsassignedby Respondents for Mrs. Lapp's discharge,6Albert testified that "from thevery beginningof her employment . . .in Janu-ary 1960, [he] found [her] to be quite uncooperative," arrogant, surly, and thatduring theentire periodof her employment he considered her to be a "rotten" em-ployee; that during the first 6 months of 1960 there were "annoying" incidents anddiscussions with her concerning her alleged conduct of checking two coats on onehanger and the checking of ladies' coats with the result that Respondents were de-prived of their portion of the fee for the checking of coats, a practice which hecharacterized as being "short-changed" and "dishonest"; 'r that she maintained a"slovenly" checkroom; that she wore a dirty smock while on duty; and that she"hawked" her wares too loudly so as to become offensive.However, Albert, in a sworn statement given to a Board agent 2'/i months earlierand purporting to give the reasons for Mrs. Lapp's discharge, no mention is madeof the coat-checking incidents which, in his testimony, he characterized as dishonest.Indeed, in that statement he swore that he "never found her to have been ...dis-honest." 8Nor was there suggestion or mention in that statement that she main-tained a slovenly checkroom or wore a dirty smock.And, while his sworn statementto the Board agent gives as one of thereasonsfor her discharge that she was not"capable of directing her subordinates so as to gain the maximum amountof sales.thus costing [Respondents] money by her conduct and improper direction ofsubordinates," not one syllable of testimony was offered at the hearing herein thatthis alleged shortcoming played any part in the decision to discharge her.Albertalso complained that Mrs. Lapp continuously "hawked" her wares in a raucous andoffensive manner.However, Arthur Shafman, one of her helpers who was later madechargeman at another theater and who, of all the witnesses, impressed me as the onemost worthy of belief, testified that she was a "good dresser, quite neat," and thather voice in selling Respondents' wares was neither unusual nor raucous.9 Respondents testified, and their brief asserts, that at the time Mrs Lapp was dis-charged "they did not assign any reason for the discharge . since, [being] a super-visor, they did not have to furnish any reason for their decision "7The disagreement with respect to the checking of ladies' coats, however, was sub-sequently settled by the payment of $75, not by her to them, butby RespondentstoMrs Lapp.sEli Grossman, Respondents' general manager, testified that though, on checking thenumber of checked hangers against the number of coats reported by Mrs. Lapp, he foundslight discrepancies, they were of such a minimal nature that it did not indicate to him"she was doing a wrong thing" or anything dishonest. As a consequence, he never re-ported these discrepancies to his employers. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDSelwyn testified that before giving his sworn statement to a Board attorney onApril 3, 1962, setting forth "all the reasons for which [Mrs. Lapp] was discharged.. . all of these matters were discussed with [his] brothers." Significantly, how-ever, there is no mention in that affidavit, or indeed in his testimony before me, ofany alleged "short-changing" or "dishonesty" in connection with the checking ofcoats and of which Albert complained so vehemently.When Selwyn testified herein and was asked by his own counsel on direct ex-amination to "indicate to what extent [he] found dissatisfaction with Deborah Lapp"he testified (1) that he considered it "particularly obnoxious" to find that on Mrs.Lapp's reports "the names not written down as a receipt for payroll paid by [her]to the various helpers," and that in two instances in 1961 the signatures "seemed tobe identical," which led him to the opinion "there was forgery going on"; (2) inOctober 1961, he was informed that Mrs. Lapp, after turning in her keys at the closeof a production, had retained possession of a duplicate set which she retained until,by letter, he asked that they be returned; (3) although, because his function in thepartnership was to take care of the office, he visited the Shubert only about once amonth, he found during the"entire two years of her employment"that the check-room "was kept in rather a filthy fashion,.empty cartons strewn about,old newspapers, and magazines, ,and an old pair of shoes on the shelves "Significantly,however, incident (1) immediately above, concerned with Mrs.Lapp's weekly reports and which, in Selwyn's opinion, were acts of "forgery," wasnot mentioned by Albert in his sworn statement to the Board in which he listed the"reasons that [he] and [his brothers] decided not to give Mrs. Lapp the concessionkeys" in March 1962. Nor is any claim made that the amounts noted on her reportas having been paid to the helpers was incorrect, or that these amounts were not infact paid to the helpers.With respect to the alleged filthy condition of the check-room, or Mrs. Lapp's alleged raucous voice in selling her wares, it is significant thatno credible, probative evidence was offered that any representative of the theater,who would be most concerned with such a state of affairs if it in fact existed, evercomplained about the appearance of the checkroom, or the dress or voice of Mrs.Lapp.By reason of all the foregoing I find it highly incredible that Respondents wouldcontinue Mrs. Lapp's employment for over 2 years after allegedly finding her fromthe very beginning of that period to be the unsatisfactory supervisor which theypictured her to be at the hearing before me.The inconsistent reasons assigned byRespondents in their affidavits and their testimony for that delay-that they wereafraid to get into "a hassle" with the Union if she were sooner discharged-appar-ently did not deter them from discharging other supervisors.Nor is it without significance in appraising their testimony that, according to Re-spondents, they gave Mrs. Lapp no reason for her discharge when they declined to,give her the keys in March 1962.Employers do not normally so conduct themselveswith supervisors or employees of long standing.And if she were, in fact, guilty ofthe derelictions in the performance of her duty as portrayed by Respondents, neitherAlbert nor Selwyn impressed me as men who would hesitate to expressly tell her shewas being discharged for those derelictions.9 I find that the reasons assigned in thisproceeding by Respondents are not the true reasons for which she was dischargedbut are pretexts to cover their determination to get rid of Louis Lapp. I creditMrs. Lapp's testimony that she was told on or about March 18, 1962 by Albert thatshe was discharged because of her husband's union activity and find that she was dis-charged for that reason.By that conduct, Respondents restrained and coerced theirrank-and-file employees in the exercise of rights guaranteed to them in Section 7 ofthe Act, and thereby violated Section 8 (a) (1) thereof.Louis LappThe record is undisputed that after Respondents took over the concession at theShubert in January 1960, Louis and Sanford Lapp were employed there by Mrs.Lapp as helpersLouis Lapp was, however, seriously ill and incapacitated duringmost of the period from April 15, 1961, to about December 1961, including twoconfinements in a hospital.On the date last mentioned, he went to Florida andreturned to New York about January 15, 1962. Early in the following February,he met Albert, told him he was feeling better, and that he was going back to work.Albert reminded him of the agreement with Mrs. Lapp that he was not to be em-ployed and told him that if he did, Respondents would "be forced to take the keysfrom [his] wife in accordance with [their] agreement with her."9Murray Golub,who also was present whenMrs. Lapp wasdischarged,did not appearas a witness herein. GOLUB BROS. CONCESSIONS129The record compels the conclusion that, absent the agreement not to reemployLouis Lapp, the latter would have been hired by his wife when he was physically ableto do so. By discharging her in March 1962, Respondents also permanently termi-nated the services of her husband at the Shubert Theater.Having found that she wasdischarged because of Louis Lapp's union activities, it must likewise be, and is, foundthat Louis Lapp was deprived of further employment at the Shubert Theater forthe same reason.In arriving at my ultimate conclusion herein with respect to Deborah and LouisLapp, I have not been unmindful of the absence of any evidence that Respondentswere opposed to their employees' membership in any union of their choice, or thatthey were ever guilty of any other unfair labor practice. "Although such circum-stances are ordinarily regarded by the Board as elements pointing to a lack of adiscriminatory motive for a discharge, it does not necessarily follow that they precludea finding of discrimination where, as here, the only reasonable explanation for thedischarge is that the hostility of [Respondents to Louis Lapp] . . . for his past unionactivities, coupled with" Selwyn's warning of November 1961 to Mrs. Lapp not toemploy her husband, caused Respondents to get rid of her and thereby also to ridthemselves of her husband.Calera Mining Company,97 NLRB 950, 956. Nor doesthe fact that Respondents retained other members of Local H-63 exculpate them"from the charge of discrimination as to those discharged."N.L.R.B. v. W. C.Nabors d/b/a W. C. Nabors Company,196 F. 2d 272, 276 (C.A. 5).Sanford LappAlthough the General Counsel has presented a persuasive argument that all threemembers of the Lapp family were the targets of Respondents' unlawful conduct, hehas failed to establish his case with respect to Sanford Lapp by the necessary pre-ponderance of the evidence. Sanford knew several days before the opening of the newproduction in March that his mother would not be the employment agent or charge-woman at the Shubert.And, while he may have speculated that it would be anidle gesture, under the circumstances, for him to apply for employment to the newchargeman or woman, it is not for me to speculate or assume that he would not havebeen employed if he had made timely application to Mrs. Feingold before his jobhad already been filled. It will, therefore, be recommended that the allegations ofthe complaint charging that he was discriminatorily discharged or denied furtheremployment on or about March 14, 1962, be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in con-nection with the operations of Respondents described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,itwill be recommended that they cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondents violated Section 8(a) (1) of the Act by terminatingthe employment of Deborah Lapp, a supervisor, I further find that Deborah Lapp'sreinstatement with backpay is necessary in order to restore to Respondents' non-supervisory employees their full freedom to exercise the rights guaranteed them inSection 7 of the Act, and thereby to effectuate the policies of the Act. I thereforerecommend that Respondents offer Deborah Lapp immediate and full reinstatementto her former position even though this may necessitate displacement of the present in-cumbent or, if that position no longer exists, to a substantially equivalent position,without prejudice to her seniority and other rights and privileges, and withoutconditioning her employment upon her promise not to engage the services of LouisLapp or any other member of her family, and make her whole for any loss of earningsshemay have suffered by reason of the discrimination against her by paymentto her of a sum of money equal to that which she normally would have earnedfrom the date of her termination on or about March 14, 1962, to the date of saidoffer of reinstatement, less her net earnings during such period.Having found that by terminating Deborah Lapp's employment Respondents alsoterminated the employment of Louis Lapp, it is recommended that Respondents offerhim immediate and full reinstatement to his former or substantially equivalent position, 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to his seniority or other rights or privileges,and make him wholefor any loss of pay suffered by reason of the discrimination against him by paymentto him of a sum of money equal to that which he would have earned,his healthpermitting,by payment to him of a sum of money equalto that whichhe wouldhave earned from the date of the discriminationto the dateof reinstatement, lesshis net earnings during such period.The amountsdue tobothDeborah and LouisLapp shall be computed in accordance with the formula prescribed in F.W. Wool-worth Company,90 NLRB 289,291, 294.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Respondents are engaged in commercewithinthe meaningof the Act.2.By terminating the employmentof Deborah Lapp, a supervisor,on or aboutMarch 14, 1962,Respondentshave interfered with, restrained, and coerced theirnonsupervisory employees in the exercise of rights guaranteed in Section 7 of theAct and thereby have engagedin and are engaging in unfairlabor practices withinthe meaning of Section8 (a) (1) of the Act.3.By causing to terminate,and by terminating,the employment of Louis Lapp,Respondents have engagedin unfair labor practiceswithinthe meaning of Section8(a)(1) and(3) of the Act.4.Respondents have not discriminated against Sanford Lapp as alleged in thecomplaint.[Recommendationsomittedfrom publication.]Plochman and Harrison-CherryLane Foods,Inc.andGroceryand Food Products,Food Processors,Food Canners, Ware-house Employees and Related Office Employees Local No. 738,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(Local 738, IBT), Petitioner.Case No. 13-RC-7989.December 13, 1962DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted by the Regional Director onSeptember 6, 1961, under the direction and the supervision of theRegional Director for the Thirteenth Region among the employees inthe unit described below.After the election the parties were furnishedwith a tally of ballots which showed that, of approximately 47 eligiblevoters, 44 votes were cast, of which 20 were for, and 23 were against, thePetitioner, 1 ballot was challenged, and 1 ballot was void.Thereafter,.thePetitioner filed timely objections to conduct affecting the resultsand the conduct of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and thereafter issued a reportand supplemental report on objections, in which he recommended thatthe objections be overruled and that the Board issue a certification ofresults of the election.Thereafter, the Petitioner filed timely excep-tions to the recommendations of theRegionalDirector.140 NLRB No. 11.